Citation Nr: 1744312	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  08-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1972 to September 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In a November 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for OSA.  This decision was vacated by a December 2016 Court of Appeals for Veterans Claims (CAVC) order, which adopted a Joint Motion for Remand (JMR) for reconsideration of the Veteran's claim. The Board remanded the claim in April 2017.


FINDING OF FACT

The competent and probative evidence of record demonstrates that the Veteran's OSA was not present in service, was not present for many years following service separation, and is not related to her service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for OSA have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In response to the JMR, the Board has now obtained the Veteran's VA treatment records in Gainesville, FL, as well as an additional VA etiological opinion wherein the examiner reviewed the record.  The Board has considered whether an additional medical opinion is necessary but determines that the VA opinion obtained in May 2017 is thoroughly explained and allows for a fair and adequate decision to be made on the Veteran's claim, therefore any additional development is not indicated.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §  3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that her OSA had its onset during her service in that she was told by her family members that she would snore in her sleep and sometimes stop breathing.  She also contends that her OSA was caused or aggravated by her service-connected sinusitis and allergic rhinitis in that these symptoms interfere with her ability to breathe while sleeping.

On a direct basis, the Board finds that the weight of the competent and credible evidence is against the Veteran's claim.  First, the service treatment records are negative for any indication of OSA.  Specifically, while the Veteran obtained consistent treatment for her allergies and sinusitis, during those visits she did not describe symptoms of OSA.  For example, in August 1992, the Veteran reported that she suffered from symptoms of severe sneezing, itching, and nasal congestion.  She denied a history of asthma-like symptoms.  Her symptoms were "slightly worse at night while sleeping or lying down."  However, she did not report symptoms of snoring, choking in her sleep, or daytime fatigue.  

Next, there is also a lack of continuity of symptoms since service, and such is one element that can weigh against a claim for service connection.  In that regard, the post-service treatment records reflect that the Veteran first sought treatment for her OSA in late 2005 and underwent a sleep study in February 2006, over a decade following service separation.  The Board has taken into account the Veteran's report of symptoms in service and since service, however, based upon the totality of the evidence, finds these statements are of lesser probative value because they are generally inconsistent with the record.

To that extent, in May 2017, a VA examiner extensively reviewed the record and completed physical examination of the Veteran, but concluded that it was less likely than not that the Veteran's OSA was caused by or had its onset in service.  The examiner explained that the service records showing allergic rhinitis symptoms were not part of the pathophysiology of OSA.  Moreover, the 2006 sleep study did not meet the cutoff for the Apnea-Hypopnea Index for a diagnosis of OSA, and thus it was unlikely that she had diagnosable sleep apnea 10 years prior to that sleep study.  The examiner further explained that according to the medical literature, the strongest risk factor for OSA was obesity, and the evidence showed that the Veteran's weight increased a minimum of 21% between separation from service and her 2006 diagnosis of OSA.  The examiner determined that the most likely etiology of the Veteran's OSA was her obesity since service, as well as her advancing age.

The 2017 VA opinion is consistent with the January 2012 VA opinion finding that although the Veteran reported on examination that she experienced snoring in service, snoring could not automatically be assumed to be secondary to sleep apnea.  There was no diagnosis of sleep apnea in the service records.  Thus, the examiner found it to be less likely than not that the Veteran's OSA was caused or aggravated by her service.

The Board finds that the two VA opinions of record weigh heavily against the Veteran's claim.  As previously noted, the service treatment records do not indicate symptoms of OSA, and as stated on VA examination, the Veteran's symptoms of rhinitis and sinusitis in service, or reports of snoring in service, did not correlate with a diagnosis of OSA.  The service treatment records also demonstrate that the Veteran's weight was about 163 in the early 1990s, prior to separation from service, and was then noted to be 207 pounds at the time of diagnosis of OSA.  The service treatment records and post-service treatment records are also negative for report of sleep disturbance prior to 2006, as was noted by the 2017 VA examiner.  Thus, when taking into account the above, the Board finds that the VA opinions are of great probative weight based upon their consistency with the record and well-articulated rationale, and service connection for OSA is not warranted on a direct basis.
The Board also finds that service connection for OSA is not warranted on a secondary basis.  The 2017 VA examiner and the 2012 VA examiner, with an April 2013 addendum opinion, are all consistent in finding that the Veteran's allergic rhinitis has been shown to be well-controlled on medication, and thus there was no indication that her rhinitis had caused or aggravated her OSA.  Moreover, the most recent VA opinion explained that the medical literature, while stating that there could be an association between OSA and allergic rhinitis, did not support a finding that rhinitis would cause OSA.  Causation of OSA by rhinitis had not been medically established, and rhinitis and nasal congestion were not considered to be a significant risk factor for the development of OSA.  Accordingly, based upon a review of the medical records and the Veteran's OSA pathology, the 2017 VA examination, along with the 2012 and 2013 VA examiners, did not find evidence that the Veteran's service-connected rhinitis or sinusitis caused or aggravated her OSA.

While the Veteran and her family members are competent to state that she suffers from snoring, the appearance of no longer breathing while sleeping, and daytime fatigue, they are not competent to provide an opinion on a medical issue that requires medical expertise and knowledge, such as the diagnosis of OSA which must be accomplished via sleep study, or the determination that OSA has a causal or aggravating relationship to service-connected rhinitis or sinusitis.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

Based upon the foregoing, the Board finds that the claim for service connection must be denied.

ORDER

Service connection for OSA is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


